Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 2/07/2022. Claims 1, 6-7, 10, 12, 16 and 20 have been amended. Claims 2-5, 9, 13-15 are cancelled. Currently, claims 1, 6-8, 10-12, 16-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “the second material flows through the at least one aperture”. However, Claim 20 previously recites the “buckle being composed of a second material” and the buckle comprising “at least one aperture”. Thus it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

Claims 1, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2010/0258133 A1) in view of Depel (US 2013/0255693 A1) in further view of Thorne, III et al. (US 7,805,816 B1).
	Regarding claim 1, Todd discloses: A face seal (21+20) for use with a respirator mask (12), the face seal (21+20) comprising: 
an integrated strap (24) [0036] comprising a first end attached to the face seal (21+20; see figure 1) and a distal end (portion of 24 opposite end attached to face seal); the integrated strap being composed of a first material.
Todd does not explicitly disclose: a buckle, the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body portion comprising a plurality of ridges, at least one aperture, a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface, the at least one aperture extending between the first and the second at least substantially planar surfaces, the first material being overmolded onto the second material such that the first 
However Depel teaches a buckle (50), the integrated strap being composed of a first material (strap 20 made from flexible/deformable material [0006]; silicone [0030]) and the buckle being composed of a second material (reinforcing member [0007]; being a rigid material [0010]; [0037]), the buckle comprising a body portion and a head portion (see below), the body portion being within at least a portion of the distal end of the integrated strap (as shown in figure 4) and the body portion comprising a plurality of ridges, at least one aperture (60), a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface (as shown in figure 3), the at least one aperture (60) extending between the first and the second at least substantially planar surfaces (see figure 3) [0038], the first material being overmolded onto the second material such that the first material extends through the at least one aperture [0042] such that the face seal is securely coupled to the buckle by the integrated strap (Todd as modified by Depel would secrely couple the face seal to the buckle by the integrated strap as the integrated strap is now modified to include buckle).


    PNG
    media_image1.png
    636
    759
    media_image1.png
    Greyscale


Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Todd to include a buckle, a buckle, the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body portion comprising a plurality of ridges, at least one aperture, a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface, the at least one aperture extending between the first and the second at least substantially planar surfaces, the first material being overmolded onto the second material such that the first material extends through the at least one aperture and the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion of the buckle such that the face seal is securely coupled to the buckle by the integrated strap as taught by Depel for the purpose of providing a reinforced opening [0034]. 

However, Thorne teaches that it is known to provide ridges (54, 56, 58) on lateral sides (see figure 7) in order to resist removal (col. 6, lines 53-58) the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion (the ridges would be located along lateral sides of buckle and thus the integrated strap would be overmolded on to the ridges).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd wherein the body portion comprising a plurality of ridges, the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion in order to provide a stronger bond by increasing surface area for which the overmoulded material to bond to (col. 6, lines 53-58)

Regarding claim 6, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified
further discloses wherein the buckle body portion (as set forth above) further includes a first lateral surface (straight lateral surface of figure 3 of Depel) and a second lateral surface (opposite straight lateral surface of figure 3) opposite the first lateral surface, the plurality of ridges (54, 56, 58 of Thorne) including a first set of ridges (54, 56, 58 on one side of Thorne) on the first lateral surface and a second set of ridges (54, 56, 58 of opposite side of Thorne) on the second lateral 


    PNG
    media_image2.png
    504
    406
    media_image2.png
    Greyscale



Regarding claim 7, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified further discloses wherein the integrated strap includes a longitudinal axis (axis through Todd’s strap, axis through figure 3 of Depel that goes from lower left to upper right), each of the plurality of ridges including a surface that extends from the longitudinal axis in a direction that is at least substantially orthogonal to the longitudinal axis. As modified by Thorne, the ridges (54, 56, 58 of Thorne) extend 

    PNG
    media_image3.png
    392
    725
    media_image3.png
    Greyscale
 


Regarding claim 10, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 4 above. Todd as modified further discloses wherein the second material has a greater durometer than the first material ([0037] of Depel).  

Regarding claim 11, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Todd as modified does not explicitly 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Todd to have a maximum thickness of no more than 0.2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Todd would not operate differently with the claimed maximum thickness and the device would function appropriately having the claimed maximum thickness. Further, applicant places no criticality on the range claimed, indicating simply that the maximum thickness “may” be within the claimed ranges (specification page 8, lines 4-5).

Regarding claim 12, Todd discloses: A respirator mask (12) comprising:
	a body (body of 10); and
	a face seal (21+20) coupled to the body, the face seal including:
an integrated strap (24) [0036].
Todd does not explicitly disclose: a buckle, the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body 
However Depel teaches a buckle (50), the integrated strap being composed of a first material (strap 20 made from flexible/deformable material [0006]; silicone [0030]) and the buckle being composed of a second material (reinforcing member [0007]; being a rigid material [0010]; [0037]), the buckle comprising a body portion and a head portion (see below), the body portion being within at least a portion of the distal end of the integrated strap (as shown in figure 4) and the body portion comprising a plurality of ridges, at least one aperture (60), a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface (as shown in figure 3), the at least one aperture (60) extending between the first and the second at least substantially planar surfaces (see figure 3) [0038], the first material being overmolded onto the second material such that the first material extends through the at least one aperture [0042] such that the face seal is securely coupled to the buckle by the integrated strap (Todd as modified by Depel would secrely couple the 


    PNG
    media_image1.png
    636
    759
    media_image1.png
    Greyscale


Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Todd to include a buckle, a buckle, the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body portion comprising a plurality of ridges, at least one aperture, a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface, the at least one aperture extending between the first and the second at least substantially planar surfaces, the first material being overmolded onto the second material such that the first material extends through the at least one aperture and the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the 
As modified Todd does not explicitly disclose the body portion comprising a plurality of ridges, the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion.
However, Thorne teaches that it is known to provide ridges (54, 56, 58) on lateral sides (see figure 7) in order to resist removal (col. 6, lines 53-58) the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion (the ridges would be located along lateral sides of buckle and thus the integrated strap would be overmolded on to the ridges).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd wherein the body portion comprising a plurality of ridges, the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion in order to provide a stronger bond by increasing surface area for which the overmoulded material to bond to (col. 6, lines 53-58)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2010/0258133 A1) in view of Depel (US 2013/0255693 A1) in view of Thorne, III et al. (US 7,805,816 B1) in further view of Dershem (US 2015/0074953 A1). 
 claim 8, Todd as modified discloses the claimed invention substantially as claimed as set forth for claim 7 above. Thorne does not explicitly disclose the geometry of the ridges 54, 56 and 58. 
However Dershem discloses that ridges 81 (figure 8) prevent removal of an insert just by their shape [0041]. Thus Dershem discloses wherein the surface of each of the plurality of ridges is a first surface, each of the plurality of ridges further including a second surface that extends from the longitudinal axis in a direction that is at an angle of less than approximately 90 degrees to meet the first surface (see figure below).

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

Thus it would have been obvious to one having ordinary skill in the art to have modified Todd wherein the surface of each of the plurality of ridges is a first surface, each of the plurality of ridges further including a second surface that extends from the longitudinal axis in a direction that is at an angle of less than approximately 90 degrees to meet the first surface as taught by Dershem for the benefit of utilizing a structure that prevents removal of an insert [0041].

Claims 12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebrewold et al. (US 2012/0125341 A1) in view of Depel (US 2013/0255693 A1) in view of Thorne, III et al. (US 7,805,816 B1).
Regarding claim 12, Gebrewold discloses: A respirator mask (10) comprising:
	a body (body of 10); and
a face seal (40) coupled to the body (see figure 1), the face seal including:
an integrated strap (43a, 43b); and
a buckle (42), the integrated strap (43a, 43b)) being overmoulded onto at least a portion of the buckle (42) (paragraph [0055]: "The buckles 42 may be secured to the mask body 12 at members 43a, 43b by being integrally molded thereto. Alternatively, the buckles 42 may be insert moulded to the support structure).
	Gebrewold does not explicitly disclose: the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body portion comprising a plurality of ridges, at least one aperture, a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface, the at least one aperture extending between the first and the second at least substantially planar surfaces, the first material being overmolded onto the second material such that the first material extends through the at least one aperture and the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion of the 
However Depel teaches a buckle (50), the integrated strap being composed of a first material (strap 20 made from flexible/deformable material [0006]; silicone [0030]) and the buckle being composed of a second material (reinforcing member [0007]; being a rigid material [0010]; [0037]), the buckle comprising a body portion and a head portion (see below), the body portion being within at least a portion of the distal end of the integrated strap (as shown in figure 4) and the body portion comprising a plurality of ridges, at least one aperture (60), a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface (as shown in figure 3), the at least one aperture (60) extending between the first and the second at least substantially planar surfaces (see figure 3) [0038], the first material being overmolded onto the second material such that the first material extends through the at least one aperture [0042] such that the face seal is securely coupled to the buckle by the integrated strap (Todd as modified by Depel would secrely couple the face seal to the buckle by the integrated strap as the integrated strap is now modified to include buckle).


    PNG
    media_image1.png
    636
    759
    media_image1.png
    Greyscale


Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Gebrewold to include the integrated strap being composed of a first material and the buckle being composed of a second material, the buckle comprising a body portion and a head portion, the body portion being within at least a portion of the distal end of the integrated strap and the body portion comprising a plurality of ridges, at least one aperture, a first at least substantially planar surface and a second at least substantially planar surface opposite the first at least substantially planar surface, the at least one aperture extending between the first and the second at least substantially planar surfaces, the first material being overmolded onto the second material such that the first material extends through the at least one aperture and the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion of the buckle such that the face seal is securely coupled to the buckle by the integrated strap as taught by Depel for the purpose of providing a reinforced opening [0034]. 

However, Thorne teaches that it is known to provide ridges (54, 56, 58) on lateral sides (see figure 7) in order to resist removal (col. 6, lines 53-58) the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion (the ridges would be located along lateral sides of buckle and thus the integrated strap would be overmolded on to the ridges).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebrewold wherein the body portion comprising a plurality of ridges, the distal end of the integrated strap is overmolded onto at least one of the plurality of ridges of the body portion in order to provide a stronger bond by increasing surface area for which the overmoulded material to bond to (col. 6, lines 53-58)

Regarding claim 16, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Gebrewold as modified further discloses, wherein the body portion (as set forth above) further includes: 
a plurality of apertures (60, 62) extending between the first and second at least substantially planar surfaces (figure 3 of Depel); 
As modified by Thorne, Thorne further discloses ridges (54, 56, 58) on lateral sides (see figure 7) in order to resist removal (col. 6, lines 53-58).

claim 17, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 16 above. Gebrewold as modified
further discloses wherein the buckle body portion (as set forth above) further includes a first lateral surface (straight lateral surface of figure 3 of Depel) and a second lateral surface (opposite straight lateral surface of figure 3) opposite the first lateral surface, the plurality of ridges (54, 56, 58 of Thorne) including a first set of ridges (54, 56, 58 on one side of Thorne) on the first lateral surface and a second set of ridges (54, 56, 58 of opposite side of Thorne) on the second lateral surface, each of the first and second lateral surfaces being between the first and second at least substantially planar surfaces (see figure 3 of Depel).


    PNG
    media_image2.png
    504
    406
    media_image2.png
    Greyscale




Regarding claim 19, Gebrewold discloses the claimed invention substantially as claimed as set forth for claim 1 above. Gebrewold does not explicitly disclose wherein the integrated strap has a maximum thickness of no more than 0.2 inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gebrewold to have a maximum thickness of no more than 0.2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gebrewold would not operate differently with the claimed maximum thickness and the device would function appropriately having the claimed maximum thickness. Further, applicant places no criticality on the range claimed, indicating simply that the maximum thickness “may” be within the claimed ranges (specification page 8, lines 4-5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebrewold et al. (US 2012/0125341 A1) in view of Depel (US 2013/0255693 A1) in view of Thorne, III et al. (US 7,805,816 B1) in further view of Dershem (US 2015/0074953 A1). 
 claim 18, Gebrewold as modified discloses the claimed invention substantially as claimed as set forth for claim 17 above. Thorne does not explicitly disclose the geometry of the ridges 54, 56 and 58. 
However Dershem discloses that ridges 81 (figure 8) prevent removal of an insert just by their shape [0041]. Thus Dershem discloses wherein the surface of each of the plurality of ridges is a first surface, each of the plurality of ridges further including a second surface that extends from the longitudinal axis in a direction that is at an angle of less than approximately 90 degrees to meet the first surface (see figure below).

    PNG
    media_image4.png
    244
    458
    media_image4.png
    Greyscale

Thus it would have been obvious to one having ordinary skill in the art to have modified Gebrewold wherein the surface of each of the plurality of ridges is a first surface, each of the plurality of ridges further including a second surface that extends from the longitudinal axis in a direction that is at an angle of less than approximately 90 degrees to meet the first surface as taught by Dershem for the benefit of utilizing a structure that prevents removal of an insert [0041].
	 
Response to Arguments
Applicant's arguments filed 2/07/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Thorne is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Thorne is analogous due to the fact that Thorne’s disclosure is drawn to a strap. The examiner agrees that Thorne is not directed to a respirator strap, but it is the examiner’s position that one of ordinary skill would look to other strap structures (like that of Thorne). The particular problem with which the applicant was concerned was incorporating a buckle within a strap to increase structural integrity of the hole (page 1, lines 23-26 of applicant’s disclosure) and this buckle has specific features to enhance bonding (page 7, lines 9-19 of applicant’s disclosure). Thorne specifically states the reason for the ridges and holes is to enhance bonding (col. 6, lines 53-58). Thus the examiner maintains that Thorne is analogous art.
Applicant’s representative asserts that Depel completely fails to disclose or suggest the integrated strap being overmolded onto at least a portion of the buckle, since member 50 is not a buckle. The examiner notes that member 50 of Depel is similar to member 24 of Todd, which Todd explicitly states can be a buckle [0093]. Thus the examiner maintains that 50 can be considered a buckle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785